Opinion per Curiam, Department 3:
The appellee moves to dismiss the appeal upon tbe ground that the appeal bond filed was never approved by the clerk of the county court, as required by the order granting the appeal, and as provided by the Code of Civil Procedure (Mills’ Ann. Code, §388).
*111Tbe original appeal bond is included in tbe transcript. Tbe bond bears no indorsement of approval, nor does tbe record disclose an order of approval. Tbe appeal therefore must be dismissed.
Tbe appeal will be dismissed, witb directions to tbe clerk to enter tbe cause as pending on writ of error, without costs. Dismissed.